DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 05/14/2020.                     .
2.	Claims 7 - 11 are newly added claims.
3.	Claims 1 – 6 have been cancelled.
4.	Claims 7 - 11 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
Domestic benefit has been claim with regards to 371 of PCT/JP2017/041312 dated 11/16/2017.
 	NOTE:
Applicant is required to amend the disclosure to include the material incorporated by reference (that is the claim to domestic benefit as stated above). The amendment must be accompanied by a statement executed by the applicant, or a practitioner 
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 05/14/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 05/14/2020, 03/10/2021 and 07/07/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 05/14/2020 are acceptable for examination purposes.
Claim objection(s)
1.	Regarding claim 8, an objection is made to the use of the word "if" on line 1. This word constitutes optional language that does not further limit this claim. Specifically, it is not known whether the limitations following this word are necessary or optional.  “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (R1-166713, “Remaining details on DMRS”, Gothenburg, Sweden August 22 – 26, 2016) in view of Xiong et al. (WO 2018/128870 A2 is relied on, the provisional application 62/444,123 date is taken into consideration, the provisional application is included and marked up for the applicant consideration).
Regarding claim 7,  Samsung discloses: A terminal comprising (first line in section 2 on the first page, discloses a D2D device which generates the DMRS signal) : 
a processor that generates a sequence for a demodulation reference signal (first line in section 2 on the first page, discloses a D2D device which generates the DMRS signal, it is implied that the D2D device possess a processor to carry out such functionality) based on a symbol index and a slot index (see the paragraph below table 1, “U” is known as the sequence/group number or in this case the sequence group number, the formula “U” possess the term nDMRS, this term represents the DRMS symbol in a slot being used to compute the sequence group number ) ; 
(the 6th line of section 2, that is the PSCCH and PSSCH are control channel that transmit the DMRS that is being generated, from one device to another).
There is one small detail that is implied but not explicitly disclosed by Samsung, that is the word index with regards to the symbol and slot used in the computation. However one of ordinary skilled in the art would realize that in order to computer “u” (sequence group number) a particular symbol and slot must be identified/indexed so as to be distinguished from the other symbol/slots (this is prevalently known in the art) with regards to the term nDMRS. Hence it should be obvious that the slot and symbol is identified by a unique index in order to perform the computation of “U” (sequence group number) in the reference of Samsung . To better clarify such assertion the reference of Xiong is relied on see ¶ 00139, that is the generation of the DMRS sequence can use at least the combination of a symbol index and slot index, note that ¶ 00139 refer to ¶ 00138, in which the DMRS is based on any one of the sequences and ¶ 00138 refer to ¶ 00137 that states such operation is occurring at the UE (see also last sentence of ¶ 0132, whereby the UE’s processor perform the generation of the DMRS). See also ¶ 00141. [the equivalent paragraphs of the provisional application can be seen examples 2 and 3 at the bottom of page 20, and example 5 on page 21].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung’s system in view of Xiong. The motivation for making the above modification would have been to implement a technique employable for the UE to be in connection with the NR UL control channel [¶ 0002 of Xiong].

 	Claim 10 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.
NOTE:
The following document is also applicable in covering the scope of claim 7.
	A. 	LG electronics (  R1-166821, “ Remaining details on DMRS for PSCCH and PSSCH”,  Gothenburg, Sweden, 22th - 26th August 2016). See the first formula at the top of page 3, that is the fgh term is used to either enables or disable group hopping, this term is used in the “U” formula to compute/generate the DMRS sequence (see the primary reference of Samsung, the paragraph below table 1). The fgh in LG takes the DRMS symbol into consideration with  regards to PSSCH (that is transmission between side links of two UE or devices). In other words the fgh formula on the third page of LG is signaled from the base station to a D2D device (that is enabling or disabling group hopping), the D2D device will then use fgh to compute “U” (group sequence number) as presented in the pertinent paragraphs of Samsung used in claim 1 rejection  (see the primary reference of Samsung, the paragraph below table 1). The fgh formula of LG indexes a particular symbol and hence implies the slot has to be taken into consideration since the symbol location in a given slot and is necessary to compute the group hopping sequence “U”. 

2.	Claims 8 – 9 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (R1-166713, “Remaining details on DMRS”, Gothenburg, Sweden August 22 – 26, 2016) in view of Xiong et al. (WO 2018/128870 A2 is relied on, the provisional application 62/444,123 date is taken into consideration, the provisional application is R1-166821, “ Remaining details on DMRS for PSCCH and PSSCH”,  Gothenburg, Sweden, 22th - 26th August 2016).
 	Regarding claim 8, Samsung in view of Xiong discloses the terminal according to claim 7 (see rejected claim 7).
	Samsung in view of Xiong does not disclose: if group hopping is enabled, the processor determines a group number of the sequence for the demodulation reference signal based on the symbol index and the slot index. In the same field of endeavor LG discloses: if group hopping is enabled, the processor determines a group number of the sequence for the demodulation reference signal based on the symbol index and the slot index.  [See the first formula at the top of page 3, that is the fgh term is used to either enables or disable group hopping, this term is used in the “U” formula to compute/generate the DMRS sequence (see the primary reference of Samsung, the paragraph below table 1). The fgh in LG takes the DRMS symbol into consideration with  regards to PSSCH (that is transmission between side links of two UE or devices). In other words the fgh formula on the third page of LG is signaled from the base station to a D2D device (that is enabling or disabling group hopping), the D2D device will then use fgh to compute “U” (group sequence number) as presented in the pertinent paragraphs of Samsung used in claim 1 rejection  (see the primary reference of Samsung, the paragraph below table 1). The fgh formula of LG indexes a particular symbol and hence implies the slot has to be taken into consideration since the symbol location in a given slot and is necessary to compute the group hopping sequence “U”]. 
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung’s system in view of Xiong and LG. [see proposal 5 on page 5 of LG].

	Claim 11 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1 in combination of claim 8. In other words the base station with regards to claim 8 will transmit the hopping information to the UE and as explained in claim 1,  the UE will generate the DMRS based on the slot index and symbol index to relay to the second device. See also LG,  the first formula at the top of page 3, that is the fgh term is used to either enables or disable group hopping, this term is used in the “U” formula to compute/generate the DMRS sequence (see the primary reference of Samsung, the paragraph below table 1) and is signaled by the base station to the D2D or UE.

 	Regarding claim 9, LG  further discloses: The terminal according to claim 8, wherein the processor controls the group hopping to be enabled or disabled based on a higher layer parameter. [see the formulas at the bottom of page 2, these enabling and disabling of hopping is signaled by the base station to the D2D via higher layer signaling, although not explicitly disclosed supporting reference of Kim is relied on (WO 2013/176414 A1) see translated document , ¶ 0097 - ¶ 0098 of marked up translated document, the UE is signaled with regards to the higher layer parameters enabling/disabling of group hopping].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463